Citation Nr: 1208091	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  11-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) educational benefits under Chapter 30, Title 38, United States Code in the amount of $14,783.62, to include whether the debt was validly created. 


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to May 2008, to include service in the Southwest Asia Theater of Operations from August 12, 2006, to November 5, 2007, and his decorations include the Global War on Terrorism Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Atlanta, Georgia, Regional Office's (RO) Committee on Waivers and Compromises (Committee).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Veteran's complete educational and claims folders have are not presently before the Board.  The temporary claims folder of record does not contain the educational award determination, to include a letter notifying the Veteran of the award and the effective date of such award.  See 38 C.F.R. §§ 21.7040, 21.7070 (2011).  Significantly, the record also does not reflect any notification to the Veteran that his program 30 benefits were being discontinued, the date of such discontinuance and the basis for this determination or notifying the Veteran of the overpayment.  Taken together, the Board lacks the necessary documentation to determine the basis for the creation of the debt, which would have a bearing on the appeal.  Accordingly, the Board is without discretion and must remand the matter, to ensure the record is adequate to properly assess the present appeal.  

Additionally, the Board finds that, while not definitive, the Veteran has raised a reasonable suggestion that there are outstanding service department determinations presently not of record.  In support of his assertion that he is eligible for Chapter 30 program benefits, the Veteran has continued to assert that the Department of the Army granted his request for a change in the character and/or reason for his discharge, after such was apparently denied in December 2008.  Moreover, the record contains multiple DD-214s, further obscuring the character of the Veteran's discharge.  For this reason as well, the Board must remand the Veteran's claim to obtain an official DD-214 from the service department and to attempt to obtain any Department of the Army determination related to the character of his discharge.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Finally, in various correspondences, the Veteran has challenged the validity of the assessed overpayment of $14,783.62 in educational benefits.  Nevertheless, the AOJ has not formally adjudicated whether the overpayment was properly created, and it is noted that the issue of whether the overpayment was properly created is a matter for which adjudication must be accomplished as it was reasonably raised by the appellant.  The United States Court of Appeals for Veterans Claims (Court) has held that it is improper to adjudicate an application for waiver without first deciding the Veteran's challenge to the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, 63 Fed. Reg. 31264 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Department of the Army, or other appropriate service department agency, and request all adjudications related to the Veteran's request for change/upgrade in the character of his discharge from active military service, to include a copy of an upgraded DD Form 214, if appropriate.  Any negative response should be in writing and associated with the claims folder.  

2.  Contact the Debt Management Center in St. Paul to obtain the Veteran's files relating to the overpayment.  Any negative response should be in writing and associated with the claims folder.  

3.  The RO must obtain the Veteran's complete educational and claims folders and associate these folders with the temporary claims folder presently of record.  The records obtained should include the relevant educational award determination, notification of discontinuance of educational benefits and copies of all correspondence to and from the Veteran, with attached documentation, regarding the incurrence of the asserted overpayment.  If no such records exist then a finding to this effect must made in writing and associated with the claims folder.  

4.  Adjudicate the Veteran's claim to include whether the underlying debt was validly created.  Thereafter, if such action does not resolve the appeal, issue the appellant a comprehensive Supplemental Statement of the Case, fully outlining both the validity of the debt and the reasons for not waiving such debt, as well as the appropriate law and regulations.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

